      Case 5:18-cv-00261-DPM Document 32 Filed 07/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MARY THOMAS
                                                             PLAINTIFF

v.                       No. 5:18-cv-261-DPM


ARKANSAS DEPARTMENT OF
CORRECTION                                                DEFENDANT

                             JUDGMENT
     Thomas' s Equal Pay Act claim, and Title VII wage-discrimination
claim are dismissed with prejudice. All her other claims are dismissed
without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
